internal_revenue_service number release date index number -------------------- --------------------------------------- ---------------------- ----------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc lm hmt was plr-104695-08 date date legend taxpayer ---------------------- parent -------------------- date ------------------- year ------- cpa firm -------------- law firm ------------------------------- individual a ---------------- dear --------------- this responds to a letter dated date submitted by cpa firm taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s year plr-104695-08 taxable_year the information submitted for consideration is substantially as set forth below taxpayer is a domestic_corporation that was incorporated on date and is wholly-owned by parent a domestic_corporation cpa firm had recommended to individual a that taxpayer engage a law firm to organize taxpayer as a domestic_international_sales_corporation disc pursuant to sec_991 through parent hired law firm to perform all the actions necessary to form taxpayer as a disc cpa firm expected law firm to prepare form 4876-a as well as prepare the organizational documents for taxpayer a representative of law firm filed incorporation documents for taxpayer just prior to leaving the firm but believed that cpa firm would prepare and file the disc election therefore law firm never prepared or filed the disc election with respect to taxpayer law firm did not communicate to parent or cpa firm the need to file the disc election parent believed that all actions necessary to assure that taxpayer would qualify as a disc for its first taxable_year had been performed by cpa firm or law firm in late year the year of taxpayer’s incorporation during discussions concerning the processing of commissions to be paid to taxpayer cpa firm’s representatives discovered that a signed form 4876-a was not on file with taxpayer and that an election to be treated as a disc under temp sec_1_921-1t had not been made at this time cpa firm advised parent to submit a request for relief under sec_301_9100-3 for an extension of time to file the disc election effective date sec_991 through relate to the tax treatment of discs and their shareholders to qualify as a disc a taxpayer must among other requirements elect to be treated as a disc under sec_992 which provides an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate the second and third sentences of temp sec_1_921-1t require a corporation for its first taxable_year as an interest_charge_disc to file form 4876-a and elect to be treated as an interest_charge_disc within days after the beginning of such taxable_year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time plr-104695-08 under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of that section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interest of the government in the present situation the election described in the second and third sentences of temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the rules set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election described in temp sec_1_921-1t the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent the ruling given in this letter is based on facts and representations submitted by taxpayer and accompanied by penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the information representations and other data may be required as part of the audit process a signed plr is being sent to individual a in accordance with the power_of_attorney on file in this office a copy of this letter is also being sent to your authorized representative we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling plr-104695-08 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies sincerely _______________ christopher j bello senior technical reviewer branch office of the associate chief_counsel international
